                         Case: 15-11005              Doc: 83-1         Filed: 09/09/20           Page: 1 of 2

                                                       Notice Recipients
District/Off: 1087−5                        User: jebe                               Date Created: 9/9/2020
Case: 15−11005                              Form ID: pdf003                          Total: 54


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Tracy Lee Green         12813 SE 18th St           Choctaw, OK 73020
jdb         Jamie Alan Brown           12813 SE 18th St          Choctaw, OK 73020
ust         U.S. Trustee       United States Trustee           215 Dean A. McGee Ave., 4th Floor           Oklahoma City, OK 73102
tr          John T. Hardeman          PO Box 1948           Oklahoma City, OK 73101
cr          Capital One Auto Finance           P.O. Box 201347           Arlington, TX 76006
cr          Auto Advantage Finance, LLC             Sean A. Nelson, General Counsel           P.O. Box 96329        Oklahoma City,
            OK 73143
cr          Federal National Mortgage Association            c/o Rosicki, Rosicki & Associates, P.C.        51 East Bethpage
            Road        Plainview, NY 11803
cr          Atlas Acquisitions LLC          294 Union St.         Hackensack, NJ 07601
cr          US Bank Trust NA as trustee of Bungalow Series F Trust              c/o BSI Financial Services       1425 Greenway
            Drive Suite 400        Irving, TX 75038
cr          BSI Financial Services         1425 Greenway Drive, Ste 400            Irving, TX 75038
cr          Capital One Auto Finance c/o AIS Portfolio Services, LP f/k/a AIS Data Services d/b/a Ascension Capital
            Group        4515 N Sante Fe Ave Dept APS              Oklahoma City, OK 73118
cr          US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF BUNGALOW SERIES F TRUST                                         Baer &
            Timberlake, P.C.         c/o Matthew J. Hudspeth           4200 Perimeter Center, Suite 100        Oklahoma City, OK
            73102
aty         Bret D. Davis       Lamun Mock Cunnyngham & Davis                   5613 N Classen Blvd.        Oklahoma City, OK
            73118
aty         J R Matthews        J.R. Matthews LLC             PO Box 1499          Harrah, OK 73045
aty         L Ruschenberg         321 Dean A McGee Ave               PO Box 1948          Oklahoma City, OK 73101
aty         Matthew J. Hudspeth          Baer and Timberlake PC            4200 Perimeter Center Drive Suite 100        Oklahoma
            City, OK 73112
aty         Michael J George          Kivell, Rayment & Francis, PC           7666 E 61st St., Suite 550       Tulsa, OK 74133
aty         Sean A Nelson        Robinson Hoover & Fudge, PLLC                 119 N. Robinson Ave., Suite 1000        Oklahoma
            City, OK 73102
smg         Oklahoma Tax Commission              Legal Division         120 N Robinson Suite 2000W           Oklahoma City, OK
            73102−7801
smg         Oklahoma Employment Security Commission                 PO Box 53039           Oklahoma City, OK 73152−3039
5861553     Atlas Acquisitions LLC          294 Union St          Hackensack NJ 07601
5674096     Auto Advantage Finance LLC             Sean A Nelson          5350 S Western Ave 4th Floor          Oklahoma City OK
            73107
5666215     BK OF AMER            1800 TAPO CANYON RD                   SIMI VALLEY CA 93063
5666214     Baer Timberlake Coulson & Cates PC             CJ−2014−3407 Oklahoma              4200 Perimeter Center Drive Suite
            100        Oklahoma City OK 73112
5666216     CAPITAL ONE AUTO FINAN                   3901 DALLAS PKWY                PLANO TX 75093
5666217     CAREER STEP INC              4692 N 300 W STE 150              PROVO UT 84604
5666218     CHASE/CIRCUITCITY                PO BOX 15298            WILMINGTON DE 19850
5666219     CREDIT ONE BANK NA                  PO BOX 98875            LAS VEGAS NV 89193
5681865     Capital One Auto Finance           c/o Ascension Capital Group           P.O. Box 201347        Arlington, TX
            76006
5666220     Excredauto        Auto Advantage Finance             4810 NW 39th           Oklahoma City OK 73122
5666221     FINANCIAL RECOVERY SERVICES INC                        DEPT 813          PO BOX 4115          Concord CA 94524
5757287     Federal National Mortgage Association            c/o Seterus Inc        PO Box 1047         Hartford CT
            06143−1047
5666222     HCCREDIT/CIT             203 E EMMA AVE STE A                 SPRINGDALE AR 72764
5666223     I C SYSTEM INC             PO BOX 64378            SAINT PAUL MN 55164
5666224     Internal Revenue Service          55 N Robinson Ave           Oklahoma City OK 73102
5666225     LOUISIANA RECOVERY SVC                    1304 BERTRAND DR STE F4                 LAFAYETTE LA 70506
5666227     LVNV FUNDING LLC                PO BOX 10497             GREENVILLE SC 29603
5720234     LVNV Funding, LLC its successors and assigns as              assignee of FNBM, LLC           Resurgent Capital
            Services       PO Box 10587            Greenville, SC 29603−0587
5666226     Love, Beal & Nixon PC           File 12−12710−0           POB 32738           Oklahoma City OK 73123
5666228     MATHISBROS             PO BOX 270600              OKLAHOMA CITY OK 73137
5666229     MIDLAND FUNDING                 8875 AERO DR STE 200               SAN DIEGO CA 92123
5687723     Midland Credit Management, Inc.            as agent for MIDLAND FUNDING LLC                  PO Box 2011       Warren,
            MI 48090
5685526     National Credit Adjusters, LLC Purchaser of Plain Green LLC.              PO Box 3023         Attn: Michael
            Swanson         Hutchinson, KS 67504
5666230     Oklahoma Tax Commission              Bankruptcy Section          General Counsel's Office        120 N Robinson Ave Ste
            2000        Oklahoma City OK 73102−7471
5666231     PEAK 5         6782 S POTOMAC ST                ENGLEWOOD CO 80112
5666232     SECNTLMORTG               5300 SOUTH 360 WES SUITE 150                  SALT LAKE CITY UT 84123
5666233     SETERUS, INC.           BofA 173039472             PO BOX 2008            Grand Rapids MI 49501−2008
5666234     SLM FINANCIAL CORP                 11100 USA PKWY               FISHERS IN 46037
5666235     TEK−COLLECT INC               871 PARK ST             COLUMBUS OH 43215
5666236     TRIBUTE          PO BOX 105555              ATLANTA GA 30348
                     Case: 15-11005           Doc: 83-1        Filed: 09/09/20        Page: 2 of 2

6026429   US Bank Trust NA as trustee of      Bungalow Series F Trust    c/o BSI Financial Services     1425
          Greenway Drive Suite 400       Irving TX 75038
6198736   US Bank Trust National Association      BSI Finance Services    PO Box 1047         Hartford CT
          06143−1047
5666237   US DEPT OF ED/GLELSI            PO BOX 7860        MADISON WI 53707
5697854   US DEPT OF EDUCATION              CLAIMS FILING UNIT         PO BOX 8973         MADISON, WI
          53704−8973
                                                                                                          TOTAL: 54
